Case 19-12371-BFK          Doc 120      Filed 02/17/21 Entered 02/17/21 09:20:22          Desc Main
                                       Document      Page 1 of 3



                                   United States Bankruptcy Court
                                     Eastern District of Virginia
                                         Alexandria Division

 In re:

 Gaukhar Kabulovna Kussainova,                         Case No. 19-12371-BFK

    Debtor.                                            Chapter 11

                                                       Hearing: March 23, 2021, at 11:00 am

                          Motion to Dismiss or Convert Case to Chapter 7

    Comes Now, John P. Fitzgerald, III, Acting United States Trustee for Region 4, and moves

 the Court to dismiss or convert this case to a case under chapter 7, whichever is in the best

 interests of the creditors and the estate.

    In support of this motion the following representations are made:

     1. The Court has authority to hear and decide this matter. 28 U.S.C. Section 1334.

     2. This is a core matter. 28 U.S.C. Section 157(b)(2)(A).

     3. On July 19, 2019, the Debtor filed this case under chapter 11 of the Bankruptcy Code.

          Docket No. 1.

     4. The Income and Disbursement Recap in the December 2020 monthly financial report

          shows the Debtor had net income in two months in 2020, January and September.

     5. On January 31, 2020, the Debtor sold real estate located at 156 Martin Ln., Alexandria,

          VA 22304 for $1,057,500. Report of Sale, Docket No. 75.

     6. The Debtor had net income for January was $988,927.

     7. The Debtor’s net income for September 2020 was $684.


 Office of United States Trustee
 1725 Duke Street, Suite 650
 Alexandria, VA 22314
 John P. Fitzgerald, III
 Acting United States Trustee
 For Region 4
 Jack Frankel, Attorney, VSB # 15019
 (703) 6508-5833
Case 19-12371-BFK         Doc 120     Filed 02/17/21 Entered 02/17/21 09:20:22                Desc Main
                                     Document      Page 2 of 3



    8. The Debtor incurred a loss for all the other months combined of $55,924.

    9. The Debtor has not filed a disclosure statement and plan of reorganization.

                                                  Argument

    The Court, for cause, after notice and hearing, may dismiss or convert a case to a case under

 chapter 7, whichever is in the best interests of the creditors and the estate. 11 U.S.C. §

 1112(b)(1).

    The test for deciding whether to dismiss or convert a chapter 11 case is a finding of objective

 futility and subjective bad faith. Carolin Corp. v. Miller, 886 F.2d 693, 695 (4th Cir. 1989).

    There is no definition of “good faith” in the Bankruptcy Code. This finding is fact-specific.

 In re Sawyer, No. 07-10252-SSM, 2007 WL 1725627, at *5 (Bankr. E.D. Va. June 13, 2007),

 opinion corrected, No. 07-10252 SSM, 2007 WL 2110314 (Bankr. E.D. Va. July 17, 2007).

    “The objective futility inquiry is designed to insure that there is embodied in the petition some

 relation to the statutory objective of resuscitating a financially troubled [debtor].” In re Paolini,

 312 B.R. 295, 304 (Bankr. E.D. Va. 2004) (citation omitted) (quotation marks omitted).

    Chapter 11 cases should not remain on the docket like beached whales. Bankruptcy should

 not become a way of life. The goal of chapter 11 is to confirm a plan of reorganization.

    This is not a complicated case. A disclosure statement and plan of reorganization should have

 been filed by now.

    Cause exists to grant the requested relief:

    (A) Unreasonable delay in filing a disclosure statement and plan of reorganization.

    The United States Trustee cannot find and specifically identify any unusual circumstances

 establishing that dismissing or converting this case is not in best interests of the creditors and the

 estate.
Case 19-12371-BFK         Doc 120     Filed 02/17/21 Entered 02/17/21 09:20:22           Desc Main
                                     Document      Page 3 of 3



    Wherefore, the Acting United States Trustee for Region 4 moves the Court to dismiss or

 convert this case whichever is in the best interests of the creditors and the estate.

                                        John P. Fitzgerald, III
                                        Acting United States Trustee
                                        For Region 4

                                        /s/ Jack Frankel
                                        Jack Frankel, Attorney, VSB # 15019
                                        1725 Duke Street, Suite 650
                                        Alexandria, VA 22314
                                        (703) 608-5833

                                        Certificate of Service

    I hereby certify that on the 17th day of February, 2021, I mailed, United States mail, first
 class, postage prepaid, a true copy of this motion and notice of motion and hearing to the Debtor
 and e-mailed a copy to the Debtor’s attorney.

  Steven B. Ramsdell, Esq.                           Gaukhar Kabulovna Kussainova
  Tyler, Bartl & Ramsdell, P.L.C.                    8200 Sparger St.
  300 N. Washington St., Suite 310                   McLean, VA 22102-1752
  Alexandria, VA 22314
  Email: sramsdell@tbrclaw.com


                                         /s/ Jack Frankel
